Citation Nr: 9903304	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  93-00 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The claimant served on active duty from January 1943 to 
August 1943.

The procedural history of this case is summarized in the May 
1996, August 1996 and August 1998 remand orders issued by the 
Board.  As herein pertinent, the United States Court of 
Veterans Appeals (Court) issued an order in August 1995 which 
affirmed the Board's September 1993 decision denying 
entitlement to service connection for a respiratory disorder.  
In addition, the Court's order directed the Board to enter a 
decision on the issue of entitlement to service connection 
for an acquired psychiatric disorder, since the Court 
determined that such issue had been raised during the appeal 
of the issue of service connection for a respiratory 
disorder.  

In compliance with the Court's order, the Board reviewed the 
record and determined that entitlement to service connection 
for an acquired psychiatric disorder was an issue which had 
been decided by the Board in February 1948.  Accordingly, the 
Board styled the issue as cited on the title page of this 
decision.

The May 1996 remand directed the RO to issue a decision on 
the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  Further, 
the Board instructed the RO that, in the event of an adverse 
rating decision on that issue, a Statement of the Case (SOC) 
was to be issued, if, and only if, the claimant were to 
submit a Notice of Disagreement (NOD).  The RO entered a 
decision in June 1996 as to the issue of the sufficiency of 
evidence to reopen a claim of service connection for an 
acquired psychiatric disorder.  Subsequent Board remand 
orders of August 1996 and August 1998 sought to cure certain 
procedural defects in the record, including to determine 
whether an additional personal hearing had been conducted at 
the RO during June 1996.  It has since been determined that a 
further RO hearing was not conducted in June 1996.

In a September 1998 report of contact, a rating specialist at 
the RO advised the Board that the veteran had been informed 
by letter, dated September 19, 1996, of the RO's June 1996 
rating decision that new and material evidence had not been 
submitted to reopen the claim of service connection for an 
acquired psychiatric disorder.  The Board was further advised 
that an NOD was not received with this decision.  The Board 
has examined the claims folder, which includes many documents 
which have been filed in an out of order chronology.  It 
appears that these documents were added to the record after 
the Board issued its August 1998 remand order, even though 
they are date stamped as having been received at the RO at 
substantially earlier times.  The state of disarray in which 
the RO has maintained the claims folder culminated in a 
return of the appellate record to the Board, with procedural 
actions which the RO had accomplished, yet of which it was 
apparently unaware.

The documents added to the record include a June 18, 1997 
communication from the veteran's attorney expressing 
disagreement with the RO's adverse rating decision of June 
1996.  Also added to the claims folder is a copy of a July 
1997 Statement of the Case (SOC) on the issue of the whether 
new and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  The SOC and the accompanying cover letter both 
acknowledge the RO's receipt of a timely NOD to the June 1996 
rating decision.  Further, the claims folder now contains a 
copy of a formal appeal to the Board, filed by the 
appellant's attorney and dated in September 1997.  In all, 
documents added to the claims folder since the Board's August 
1998 remand order now make clear that the veteran timely 
perfected an appeal of the June 1996 adverse determination as 
to whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.

The veteran's attorney, in the formal appeal to the Board 
dated in September 1997, requested, among other things, that 
the veteran,   "be rated at 100 % based upon a schedular 
basis and upon TDIU."  Currently, service connection is in 
effect for a single disability, classified as a lipoma of the 
neck, evaluated as noncompensable.  Considering the context 
in which the above-quoted comment was offered, it is not 
clear exactly what, if anything additional is being claimed.  
The veteran's attorney is advised that if she is seeking an 
increased (compensable) rating for a lipoma of the neck, 
and/or a total disability rating for compensation purposes 
based on individual unemployability, she should clarify her 
intentions with the RO.  Neither issue has been developed for 
appellate review.  Accordingly, both are referred to the RO 
for any action deemed appropriate, and subject to further 
clarification by the veteran or his attorney.

REMAND

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that, once a denial of service connection has become 
final, the claim cannot subsequently be reopened unless new 
and material evidence has been presented.  The Board must 
perform a two-step analysis when the veteran seeks to reopen 
a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Board notes that, until recently, the case law of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of section 
3.156(a) of VA regulations, cited above, and has overruled 
the extension of the Manio analysis that was first 
articulated by the Court in Colvin, supra.  See Hodge v. 
West, 155 F. 3d. 1356 (1998).  Inasmuch as the July 1997 SOC 
furnished by the RO to the veteran and his representative was 
based, in part, on the standard which was struck down in 
Hodge, supra, a remand is warranted to allow the RO to apply 
the standards set forth therein.  The Board notes that the 
July 1997 SOC applied the 
correct standard of review at the time it was issued, because 
the Hodge case was not decided by the United States Court of 
Appeals for the Federal Circuit until September 16, 1998.  
However, this fact does not change the requirement that this 
case be remanded.

The case is REMANDED to the RO for the following action:

The RO should review the record and 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
an acquired psychiatric disorder.  The RO 
is directed to make a decision on the 
issue based only on consideration of the 
holding in Hodge, supra, and on 38 C.F.R. 
§ 3.156.

If the determination remains adverse to the veteran, both the 
appellant and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond 
within the applicable time.  Thereafter, the case should be 
returned to the Board, if in order.  The appellant need take 
no action unless otherwise notified.  The purpose of this 
remand is to comply with a precedent decision of the Court 
and to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 6 -


